Citation Nr: 0106187	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the appellant is entitled to Restored Entitlement 
Program for Survivors (REPS) benefits pursuant to the 
provisions of Section 156, Public Law 97-377.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1988.  He died on December [redacted], 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied the appellant entitlement to REPS 
benefits. 


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997, and the immediate 
cause of death was multisystem organ failure, due to or as a 
consequence of thrombotic thrombocytopenic purpura (TTP).

2.  During his lifetime, the veteran was service connected 
for, among other things, essential thrombocytosis that was 
first diagnosed in September 1982.

3.  There is no evidence of record that essential 
thrombocytosis was incurred on or before August 13, 1981.


CONCLUSION OF LAW

The criteria for entitlement to REPS benefits pursuant to 
Section 156 of Public Law 97-377 have not been met. 38 C.F.R. 
§ 3.812 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died on December [redacted], 1997.  His 
death certificate reflects that the immediate cause of death 
was multisystem organ failure, due to or as a consequence of 
thrombotic thrombocytopenic purpura (TTP).  

Service connection for the cause of the veteran's death was 
established by the RO in a January 1998 decision.  In the 
decision, it was noted that service connection had previously 
been established for essential thrombocytosis, first 
diagnosed in 1982, and that the evidence, specifically a 
statement from the Associate Clinical Director of 
Hematology/Oncology at the VA Medical Center (VAMC) in 
Pittsburgh, indicated that medication (ticlopidine) taken to 
treat this disorder  was known to be associated with TTP.  

The appellant and her representative contend that the 
appellant is entitled to REPS benefits because the veteran 
died of a service-connected disability which was incurred 
prior to August 13, 1981.  The appellant maintains that the 
veteran's essential thrombocytosis must have been incurred 
prior to August 13, 1981, as he was exposed to radiation 
during his service aboard a submarine prior to this date, and 
that he developed essential thrombocytosis as a result of 
this exposure.  The record reflects that the veteran's duties 
in service included that of a submarine nuclear propulsion 
plant operator aboard the USS George Bancroft, where he was 
apparently exposed to minimal doses of radiation.  

Pursuant to Section 156 of Public Law 97-377, REPS benefits 
are available for surviving spouses of veterans who died as a 
result of a service-connected disability which was incurred 
or aggravated prior to August 13, 1981.  See 38 C.F.R. § 
3.812 (2000). The Board notes that REPS benefits are a 
special allowance which is a replacement for certain Social 
Security benefits which were either reduced or terminated by 
provisions of the Omnibus Budget Reconciliation Act of 1981.

In the present case, the veteran's service medical records 
indicate that he was first diagnosed as suffering from 
essential thrombocytosis in 1982.  Service medical records 
reflect that the veteran was found to have an elevated 
platelet count in August 1982.  Further, they reflect that in 
September 1982, he was admitted to the Naval Hospital in 
Bethesda, Maryland complaining of migraine headaches, and 
during the course of this admission, thrombocytosis of 
undetermined etiology was diagnosed, among other things.  A 
March 1983 Medical Board report (also from the Naval 
Hospital) indicates that the veteran had also been admitted 
there in October 1982 with a diagnosis of vascular headaches, 
and that thrombocytosis was noted with elevated platelet 
counts from 450,000 to 750,000.  It was recommended by 
Medical Board members that the veteran be placed on limited 
duty which should preclude exposure to ionizing radiation.  

As alluded to above, the appellant contends that the 
veteran's exposure to radiation prior to this date, 
particularly in April 1980 (when she alleges an "incident" 
- unsubstantiated by the service records - took place which 
caused the veteran to be overexposed to radiation) caused his 
thrombocytosis.  She also notes, in her June 1999 notice of 
disagreement, that one of the Medical Board members stated 
that the veteran's thrombocytosis was due to the overexposure 
to radiation.  However, this contention is unsubstantiated by 
the service medical records, and in fact (and as noted above) 
essential thrombocytosis of undetermined etiology was 
diagnosed.  In any event, regardless of its cause, the bottom 
line in this case is that there is no medical evidence of 
record indicating the presence of essential thrombocytosis 
prior to August 1982, nor, and as significant to this appeal, 
is there any other medical evidence or opinion of record 
indicating that this disorder developed prior to August 13, 
1981.  

As there is no evidence that the disorder in question, 
thrombocytosis, was incurred prior to August 13, 1981, 
entitlement to REPS benefits is not established.  The Board 
has considered the benefit of the doubt doctrine, but as the 
evidence is not in relative equipoise, such doctrine is not 
applicable in this case.


ORDER

The appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

